DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a catalog extraction unit configured to execute instructions in claim 1
a catalog map creation unit configured to execute instructions in claims 1, 2, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a catalog extraction unit configured to execute instructions stored on a processor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of executing instructions stored on a processor is performed by “running computing algorithms and other computing processes”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the execution of instructions.  The use of the term “run” is not adequate structure for performing the execution of instructions because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “run” refers to performing actions to complete the task and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, this claim limitation fails the written description requirement under 112(a) because the examiner has been unable to find the structural support in Applicant’s originally-filed Specification in accordance with the 112(f) claim interpretation.  In other words, the specific structure for the “catalog extraction unit”, as claimed, is not provided in Applicant’s Specification and this is a lack of written description under 112(a).  Furthermore, the claim is rejected under 112(b) because the structural support is lacking in Applicant’s Specification, so the scope of the claim is unascertainable as it is unclear to the examiner what the structure for catalog extraction unit is.  This renders the claim indefinite.  Appropriate correction is required.

Claim limitation “a catalog map creation unit configured to execute instructions stored on a processor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of executing instructions stored on a processor is performed by “running computing algorithms and other computing processes”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the execution of instructions.  The use of the term “run” is not adequate structure for performing the execution of instructions because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “run” refers to performing actions to complete the task and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, this claim limitation fails the written description requirement under 112(a) because the examiner has been unable to find the structural support in Applicant’s originally-filed Specification in accordance with the 112(f) claim interpretation.  In other words, the specific structure for the “catalog map creation unit”, as claimed, is not provided in Applicant’s Specification and this is a lack of written description under 112(a).  Furthermore, the claim is rejected under 112(b) because the structural support is lacking in Applicant’s Specification, so the scope of the claim is unascertainable as it is unclear to the examiner what the structure for connection catalog map creation unit is.  This renders the claim indefinite.  Appropriate correction is required.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:

extract a third-party catalog for a merchant from a third-party service; and 
extract a merchant catalog from a merchant point-of-sale system; and

build a multi-tier hierarchical model for the extracted third-party catalog; 
build a multi-tier hierarchical model for the extracted merchant catalog; 
compare at least one term from the extracted third-party catalog with at least one term from the extracted merchant catalog; 
determine an equivalence between two compared terms; and 
generate a catalog map in the multi-tier hierarchical model structure with each item on the third-party catalog mapped to a corresponding item on the merchant catalog. 

Claim 1 is directed to a series of steps for generating a catalog map in a multi-tier hierarchical model structure, which is a concept that can be performed in the human mind and thus grouped as Mental Processes.  The mere nominal recitation of the additional limitations are a catalog extraction unit configured to execute instructions stored on a processor and a catalog map creation unit configured to execute instructions stored on a processor does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the additional limitations of a catalog extraction unit configured to execute instructions stored on a processor and catalog map creation unit configured to execute instructions stored on a processor are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  They merely amount to instructions to implement an abstract idea on a computer.  See MPEP 2106.05(f)   Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, executing instructions stored by a catalog extraction unit and a catalog map creation unit configured to execute instructions stored on a processor to extract data, build a model for the extracted data, compare and determine equivalence to multiple sets of the modeled extracted data, and generate a catalog map of the equivalent data, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Independent Claims 14, 20 and 21 recite a terminal device, method, and non-transitory computer-readable recording medium that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-13 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-13 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 15-19 depend from rejected Claim 14 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 15-19 are rejected for the same reasons as stated in the rejection of Claim 14 from which they depend.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2021/0312531 “McGinnis”, in view of US Pat Pub 2019/0354998 “MacNeill”.

As per Claims 1, 14, 20, and 21, McGinnis discloses systems and methods for automatic creation of a catalog map between a third-party catalog and a merchant catalog in a point-of-sale system, comprising:
a catalog extraction unit configured to execute instructions stored on a processor to (McGinnis: [0062] a processor is executed to maintain a global data model (model including the catalog from a plurality of stores): 
extract a third-party catalog for a merchant from a third-party service (McGinnis: [0178], extracting data about each product of a merchant catalog from a third party account); and 
extract a merchant catalog from a merchant point-of-sale system (McGinnis: [0111], extracting the list of each product sold in a merchant store from the merchant store interface (point-of-sale system); and
a catalog map creation unit configured to execute instructions stored on a processor to (McGinnis: generate a global data model (matching products from multiple catalogs) the processor determines which products are the same across different stores): 
compare at least one term from the extracted third-party catalog with at least one term from the extracted merchant catalog (McGinnis: [0143] an algorithm assigns a score to products in catalogs of different stores based on their similarity, [0147] the scores are based on text entry similarities); 
determine an equivalence between two compared terms (McGinnis: [0149] determines that words of the same meaning such as “backpack” and “knapsack” are used when determining similarity attribute values); and 
generate a catalog map with each item on the third-party catalog mapped to a corresponding item on the merchant catalog (McGinnis: [0141], perform product matching by a product matching algorithm for the catalog products from the catalog collections of multiple stores).  

McGinnis fails to disclose systems and methods for automatic creation of a catalog map between a third-party catalog and a merchant catalog in a point-of-sale system, comprising:
build a multi-tier hierarchical model for the extracted third-party catalog; 
build a multi-tier hierarchical model for the extracted merchant catalog; 
generate a catalog map in the multi-tier hierarchical model structure.

MacNeill teaches systems and methods for automatic creation of a catalog map between a third-party catalog and a merchant catalog in a point-of-sale system, comprising:
build a multi-tier hierarchical model for the extracted third-party catalog (MacNeill: [0057] generate the third party system data in a standardized hierarchy of components including various categories and sub-categories (multi-tier hierarchy) of the components of the third party); 
build a multi-tier hierarchical model for the extracted merchant catalog (MacNeill: [0067] generate the transaction data of the POS system in a standardized hierarchy of components including component/category/sub-category (multi-tier hierarchy)); 
generate a catalog map in the multi-tier hierarchical model structure (MacNeill: [0071] standardized component hierarchy are used to generate catalogs by mapping the data of the standardized hierarchy of components).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGinnis to include a multi-tier hierarchical model as taught by MacNeill, with the creation of a catalog map as taught by McGinnis with the motivation of increasing the ability for various businesses to communicate and understand data across various businesses, locations, etc. (MacNeill: [0046]).

As per Claim 2, McGinnis discloses a system, wherein the catalog map creation unit is further configured to generate each item on the third-party catalog merged with a corresponding item on the merchant catalog (McGinnis: [0141]).

McGinnis fails to disclose a system, wherein the catalog map creation unit is further configured to generate a master catalog in the multi-tier hierarchical model structure.  

MacNeil teaches a system, wherein the catalog map creation unit is further configured to generate a master catalog in the multi-tier hierarchical model structure (MacNeill: [0071]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGinnis to include a multi-tier hierarchical model as taught by MacNeill, with the creation of a catalog map as taught by McGinnis with the motivation of increasing the ability for various businesses to communicate and understand data across various businesses, locations, etc. (MacNeill: [0046]).

As per Claim 3, McGinnis fails to disclose a system, wherein the multi-tier hierarchical model has four tiers.

MacNeil teaches a system, wherein the multi-tier hierarchical model has four tiers (MacNeill: Fig. 4, [0089]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGinnis to include a multi-tier hierarchical model as taught by MacNeill, with the creation of a catalog map as taught by McGinnis with the motivation of increasing the ability for various businesses to communicate and understand data across various businesses, locations, etc. (MacNeill: [0046]).

As per Claim 4, McGinnis discloses a system, wherein the extracted term is any string of characters (McGinnis: [0143]-[0155]).  

As per Claims 5 and 15, McGinnis discloses a system and method, wherein the catalog map further comprises an identifier for each item on the merchant catalog and a corresponding identifier for each item on the third-party catalog(McGinnis: [0153]).  

As per Claim 6, McGinnis discloses a system, wherein the catalog map creation unit is further configured to receive input from a human user regarding a mapping between an item on the third-party catalog to an item on the merchant catalog (McGinnis: [0143]-[0155]).  

As per Claim 7, McGinnis fails to disclose a system, wherein the comparison of the terms further comprises comparing one tier from the merchant catalog with one tier from the third- party catalog.

MacNeill teaches a system, wherein the comparison of the terms further comprises comparing one tier from the merchant catalog with one tier from the third- party catalog (MacNeill: Fig. 4 [0076]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGinnis to include a multi-tier hierarchical model as taught by MacNeill, with the creation of a catalog map as taught by McGinnis with the motivation of increasing the ability for various businesses to communicate and understand data across various businesses, locations, etc. (MacNeill: [0046]).

As per Claim 8, McGinnis fails to disclose a system, wherein the comparison of the terms further comprises comparing one tier from the merchant catalog with multiple tiers from the third-party catalog.

MacNeill teaches a system, wherein the comparison of the terms further comprises comparing one tier from the merchant catalog with multiple tiers from the third-party catalog (MacNeill: Fig. 4 [0076]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGinnis to include a multi-tier hierarchical model as taught by MacNeill, with the creation of a catalog map as taught by McGinnis with the motivation of increasing the ability for various businesses to communicate and understand data across various businesses, locations, etc. (MacNeill: [0046]).

As per Claim 9, McGinnis fails to disclose a system, wherein the comparison of the terms further comprises comparing multiple tiers from the merchant catalog with one tier from the third-party catalog.

MacNeill teaches a system, wherein the comparison of the terms further comprises comparing multiple tiers from the merchant catalog with one tier from the third-party catalog (MacNeill: Fig. 4 [0076]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGinnis to include a multi-tier hierarchical model as taught by MacNeill, with the creation of a catalog map as taught by McGinnis with the motivation of increasing the ability for various businesses to communicate and understand data across various businesses, locations, etc. (MacNeill: [0046]).

As per Claims 10 and 16, McGinnis discloses a system and method, wherein the comparison of the terms further comprises determining that both terms have a positive meaning or that both terms have a negative meaning (McGinnis: [0143]-[0155]).  

As per Claims 11 and 18, McGinnis discloses a system and method, wherein the determining the equivalence between the two compared terms further comprises determining a weighted score representing a degree of equivalence between the two compared terms (McGinnis: [0143]-[0155]).  

As per Claim 12, McGinnis discloses a system, wherein the determining the equivalence between the two compared terms further comprises utilizing at least two different analyses to generate at least two weighted scores representing a degree of equivalence between the two compared terms (McGinnis: [0143]-[0155]).  

As per Claims 13 and 19, McGinnis discloses a system and method, wherein the generate the catalog map further comprises utilizing at least one previously generated catalog map between the merchant catalog and a second third-party catalog (McGinnis: [0177]-[0179]).

As per Claim 17, McGinnis discloses a method, wherein the comparison of the terms further comprises utilizing at least one of a Jaro-Winkler Distance analysis, Longest Common Subsequence analysis, and Cosine Similarity analysis (McGinnis: [0149]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                 

/NATHAN C UBER/           Supervisory Patent Examiner, Art Unit 3687